Exhibit 10.1 EMPLOYMENT AGREEMENT Employment Agreement (the "Employment Agreement") made as of this 20th day ofJanuary, 2010, by and between ANTHONY LABOZZETTA, an individual residing at 144 Summit Street, Englewood, New Jersey (the "Employee"), SUSSEX BANK, a New Jersey state chartered commercial bank with its principal place of business located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey 07416 (the "Bank"), and SUSSEX BANCORP, a New Jersey corporation with its principal place of business located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey 07416 (the "Company"; the Bank and the Company sometimes collectively are referred to herein as "Employer").
